Title: John Adams to Abigail Adams Smith, 11 November 1788
From: Adams, John
To: Smith, Abigail Adams


        
          Braintree, November 11, 1788.
          My Dear Child:
        
        Our anxiety for you, in your present circumstances and situation among strangers, (though we doubt not you have many friends,) has prevailed upon me to make a great sacrifice, in consenting to your mother’s journey to Long Island.
        * * * * * * *
        I am kindly obliged to Col. Smith and to you, for your many invitations, and I have a great desire to see you, your friends, and even your situation. But, as long as this political squall shall last, I can scarcely lie asleep, or sit still, without censure, much less ride journeys on visits to my friends.
        If my future employment in public depends on a journey to New-York, or on the feather of being for a week or a day President of Congress, I will never have any other than private employments while I live. I am willing to serve the public on manly conditions, but not on childish ones; on honourable principles, not mean ones.
        It is the opinion of good judges, in which I fully concur with them, that there will be no Congress till February; nor then, but merely to declare the old Government dissolved, and the new one in exercise; so that there will be no occasion for me to go.
        I find men and manners, principles and opinions, much altered in this country, since I left it. Gen. Knox will tell you, when you see him, how completely I am initiated in the order of Cincinnatus, without any vote of the Society. He has obliged me by two short visits, and is the same sensible and agreeable man as when I formerly knew him.
        I am, my dear daughter, with much affection, / Yours,
        John Adams.
      